PER CURIAM.
We have for review Stephens v. State, 559 So.2d 687 (Fla. 1st DCA 1990), which certified the following question of great public importance:
WHETHER IT IS THE TRIAL COURT’S DUTY TO ASSURE THAT ALL OF A DEFENDANT’S CASES PENDING IN A PARTICULAR COUNTY AT THE TIME OF THAT DEFENDANT’S FIRST SENTENCING HEARING ARE DISPOSED OF USING ONE SCORE-SHEET, INCLUDING DEFERRAL OF SENTENCING UNTIL ALL OF THE PENDING CASES HAVE BEEN ADJUDICATED UNLESS THIS WOULD CAUSE UNREASONABLE DELAY OR WOULD UNDULY BURDEN THE COURT OR PREJUDICE THE DEFENDANT?
Id. at 691-92. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
The district court acknowledged that this was the same question certified in Clark v. State, 519 So.2d 1095, 1097-98 (Fla. 1st DCA 1988). In our review of that case we have answered this question in the negative subject to certain exceptions not relevant here. Clark v. State, 572 So.2d 1387 (Fla.1991). Because the result reached by the district court on this issue is in harmony with our opinion in Clark, it is approved to this extent. We do not reach the other issue raised by the parties, which lies beyond the scope of the certified question.
It is so ordered.
SHAW, C.J., and OVERTON, McDONALD, BARKETT, GRIMES and KOGAN, JJ., and EHRLICH, Senior Justice, concur.